Title: To Alexander Hamilton from Tench Coxe, 5 July 1794
From: Coxe, Tench
To: Hamilton, Alexander



T: D: R: O. July 5th 1794
Sir

I have the honor to transmit to you a copy of a request which I have this day made of the Secy. at war, the subject of which appears to merit your and his particular attention.
Mr. Francis has been orally desired to make out a schedule of such things heretofore ordered thro’ him, the importation of which appears expedient or necessary.
It would be very useful to me to receive from your office an abstract alphabetically arranged and digested under distinct heads, of the Military & Indian supplies, of or for 1793 and those of or for 1794, which have been purchased or contracted for under the direction of your office, with a note of the ordinary periods of commencing the purchases of them respectively.
From the advanced State of the Summer & the approach of the Sickly season, it is very much to be fear’d, that there may be difficulty in immediately procuring the hands necessary for cutting the Ship timber, from the Northeron states. Should they be procured according to the orders, which were sent as soon as it was legal, it is yet to be feared, that sickness, and the sharp Insects of the southern country will retard their progress. It is my intention therefore to state these apprehensions to the gentlemen authorized to contract, and to instruct them to employ Laborers also, to be procured on the spot, if it appears to them practicable and consistent with due regard to an œconomy not too rigid in a case so emergent as that of the Naval armament. I intimated to Mr. Morgan, that he would hear from me on this point, & he thought some axe men might be expected in Georgia. I find great anxiety prevailing in Philadelphia upon this subject of the winter harbor near fort Mifflin—and shall be glad to know what is the prospect upon the subject. With great respect, I have the honor to be, Sir,   yr mo obt. Servt.

T C: Commissr. of the Rev. 
The Secy of the Treasury

